95 F.3d 1163
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NTN BEARING CORPORATION OF AMERICA, American NTN BearingMfg. Corporation and NTN Corporation, Plaintiffs-Appellees,v.The UNITED STATES, United States Department of Commerce, andRonald H. Brown, Secretary of Commerce,Defendants-Appellants,andThe Timken Company, Defendant.
No. 95-1479.
United States Court of Appeals, Federal Circuit.
July 9, 1996.
CIT

1
REVERSED.

ORDER

2
Upon consideration of the consent motion for remand filed by the United States, the United States Department of Commerce, and the Secretary of Commerce, it is hereby


3
ORDERED, in conformity with  Koyo Seiko Co., Ltd. v. United States, 66 F.3d 1204 (Fed.Cir.1995), that that part of the judgment of the Court of International Trade in Court No. 92-03-00168 which required the Department of Commerce to impose a ten percent cap to each of the five criteria used to match U.S. TRBs with home-market TRBs is reversed;  and it is further


4
ORDERED that the case is remanded to the Court of International Trade with instructions to remand the case to the Department of Commerce to recalculate the dumping margins for tapered roller bearings manufactured by NTN Bearing Corp. of America, American NTN Bearing Mfg. Corp., and NTN Corp. without imposing the ten percent cap;  and it is further


5
ORDERED that the following parties shall be served with this order:

Donald J. Unger
Barnes, Richardson & Colburn
200 East Randolph Drive
48th Floor
Chicago, IL 60601

6
James R. Cannon, Jr.

Stewart and Stewart

7
2100 M Street, N.W.

Suite 200
Washington, D.C. 20037
Velta A. Melnbrencis
U.S. Department of Justice
Civil Division
Commercial Litigation Branch

8
1100 L Street, N.W.

Suite 11048

9
Washington, D.C. 20530.